Citation Nr: 0513179	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  97-27 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date prior to April 10, 1996 
for a 50 percent rating for service-connected PTSD.

2.  Entitlement to an effective date prior to November 11, 
1999 for a 70 percent rating for service-connected PTSD.

3.  Entitlement to an effective date prior to November 11, 
1999 for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from March 1962 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
In November 2001 and July 2003, the Board remanded the claims 
for additional development.  

In July 2001, the veteran was afforded a hearing at the 
Central Office before C. W. Symanski, who is the member of 
the Board rendering the determination in these claims and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In correspondence, received in October 2003, the veteran 
appears to request service connection for a back disorder.  
This issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Prior to April 10, 1996, the veteran's PTSD is not shown 
to have been productive of considerable social and industrial 
impairment.  

2.  Prior to November 30, 1999, the veteran's PTSD is not 
shown to have resulted in psychoneurotic symptoms productive 
of severe social and industrial impairment, or occupational 
and social impairment with deficiencies in most areas.  

3.  Prior to November 30, 1999, the schedular criteria for 
TDIU are not met, nor were there unusual or exceptional 
disability factors.


CONCLUSIONS OF LAW

1.  Prior to April 10, 1996, the schedular criteria for the 
assignment of a rating in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130 and Diagnostic Code 9411 (as in effect prior 
to November 7, 1996); 38 C.F.R. §§ 4.7, 4.132, (as in effect 
on November 7, 1996, and thereafter).

2.  Prior to November 30, 1999, the schedular criteria for 
the assignment of a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130 (as in effect prior to November 7, 1996); 38 
C.F.R. §§ 4.7, 4.132, and Diagnostic Code 9411 (as in effect 
on November 7, 1996, and thereafter).

3.  Prior to November 30, 1999, the criteria for TDIU have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, and 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 1999, January 2000 and 
December 2000 decisions, the September 2000 statement of the 
case (SOC), and four supplemental statements of the case 
(SSOCs), that the evidence did not show that the criteria for 
earlier effective dates for his PTSD ratings (to include 
TDIU) had been met.  In addition, the December 2004 SSOC 
contained the full text of 38 C.F.R. § 3.159.  In a letter, 
dated in January 2004 (hereinafter "VCAA letter"), the 
appellant was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies.  The appellant was 
requested to identify all relevant evidence and to complete 
authorizations (VA Forms 21-4138) for all evidence that he 
desired VA to attempt to obtain.  The Board concludes that 
the discussions in the RO's VCAA letter, the RO's decisions, 
the SOC and the SSOCs, adequately informed the appellant of 
the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  Id.

Regarding the content of the RO's VCAA letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

The contents of the RO's VCAA letter shows that VA has fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the RO's VCAA letter was sent to 
the appellant after the RO's decisions that are the bases for 
this appeal.  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  

In this case, however, two of the unfavorable RO decisions 
that are the bases of this appeal were decided prior to the 
enactment of the VCAA.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

Here, the January 2004 VCAA letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In addition, after the January 2004 
VCAA letter was sent, the case was readjudicated and in 
December 2004, a Supplemental Statement of the Case was 
provided to the appellant.  In summary, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has also been afforded VA examinations.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Earlier Effective Dates

The history of the veteran's PTSD claim will first be 
summarized: In August 1994, the RO granted service connection 
for PTSD, evaluated as 10 percent disabling.  On October 28, 
1996, the veteran filed a claim for an increased rating.  In 
May 1997, the RO increased the veteran's evaluation to 30 
percent, with an effective date of October 16, 1996.  The 
veteran appealed, and in September 1999, after additional 
evidence was obtained, the RO increased the veteran's PTSD 
rating to 50 percent, with an effective date of April 10, 
1996.  However, since this increase did not constitute a full 
grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In December 1999, the RO increased the veteran's 
PTSD rating to 70 percent, with an effective date of November 
30, 1999.  In January 2000, the RO granted TDIU, with an 
effective date of November 30, 1999.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2004).  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004); see Harper v. Brown, 10 Vet. 
App. 125 (1997; Quarles v. Derwinski, 3 Vet. App. 129, 134-
135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994). 

The RO has evaluated the veteran's PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Although some of the 
veteran's recorded symptoms are not specifically provided for 
in the ratings schedule (e.g., such symptoms as nightmares), 
the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive 
or exhaustive list of symptomatology which may be considered 
for a higher rating claim.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran filed his claim for an increased rating for PTSD 
in October 1996.  Effective November 7, 1996, the regulation 
governing mental disorders, 38 C.F.R. § 4.132, was revised 
and renumbered as 38 C.F.R. § 4.130.  As a result of the 
revision, the criteria were changed.  See 61 Fed. Reg. 
52,701-702 (1996).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Wanner 
v. Principi, 17 Vet. App. 4, 9 (2003); see also 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, VA must 
evaluate the appellant's claims under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to November 7, 1996, VA cannot 
apply the revised regulations.  Id.

A.  Earlier Effective Date, 50 Percent PTSD Rating

The veteran argues that he is entitled to an effective date 
prior to April 10, 1996 for a 50 percent rating for service-
connected PTSD.  It is argued that an effective date of 
October 1, 1995 is warranted because he received assistance 
from the Department of Social Services (DSS) on that date.  
See Informal Brief, dated in March 2005; see also DSS 
proposed increase in food stamp allotment to the veteran's 
girlfriend ("B.S.") based on addition of the veteran to the 
household, dated in September 1995.  

The veteran's claim for an increased rating for PTSD was 
received on October 28, 1996.  Under the circumstances, the 
veteran may receive an effective date for his 50 percent 
rating as early as October 28, 1995, if it is factually 
ascertainable that the criteria were met as of that date.  
See 38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) 
and (2).  

With regard to the history of the veteran's PTSD, see 
38 C.F.R. § 4.1 (2004), the first diagnosis of PTSD is 
contained in a March 1994 VA examination report.  This report 
shows that the veteran complained of flashbacks, and that he 
denied hallucinations or paranoid thinking.  The veteran was 
noted to be evasive about his income, but he stated that, 
"He is now working as a consultant for an oil company who 
drills to find oil."  The examiner noted that the veteran 
was very evasive, but nevertheless assigned a diagnosis of 
PTSD.  The Board further notes that the veteran was afforded 
VA psychiatric examinations in March 1994, November 1996, and 
November 1999, and that despite a recommendation for 
treatment in the November 1996 report, the claims file does 
not contain any evidence of treatment for psychiatric 
symptoms. 

Under the relevant criteria, a 50 percent evaluation required 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that the reliability, flexibility, and efficiency levels 
be so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (as in effect prior to November 
7, 1996).  

The Board finds that the criteria for an effective date prior 
to April 10, 1996 for a 50 percent rating for PTSD have not 
been met.  In this case, there is no relevant medical 
evidence dated between October 28, 1995 and April 10, 1996, 
nor is there anything in the March 1994 VA examination 
report, discussed supra, that is sufficient to show that the 
criteria for a 50 percent rating were met.  Finally, although 
it is argued that an effective date of October 1, 1995 is 
warranted because the veteran received assistance from DSS on 
that date, the Board finds that the medical evidence is 
considered more probative of the issue at hand.  The Board 
further points out that a letter from DSS, dated just two 
months later, in December 1995, indicates that the veteran's 
girlfriend's food stamp allotment was decreased because the 
veteran was removed from the grant.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

B.  Earlier Effective Date, 70 Percent PTSD Rating

The veteran argues that he is entitled to an effective date 
prior to November 30, 1999 for a 70 percent rating for 
service-connected PTSD.  It is argued that an effective date 
of April 10, 1996 is warranted because at the veteran's 
hearing, held on that date, "the VA employee conducting the 
hearing was so moved by her observation of the symptoms that 
she solicited his cooperation to have his PTSD re-
evaluated."  See Informal Brief, dated in March 2005.  

As previously noted, the veteran's claim for an increased 
rating for PTSD was received on October 28, 1996.  Under the 
circumstances, in theory, the veteran may received an 
effective date for his 70 percent rating as early as October 
28, 1995, if it is factually ascertainable that the criteria 
were met as of that date.  See 38 U.S.C.A. § 5110(a) and 
(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  However, in Part 
II.A., the Board determined that the criteria for an 
effective date prior to April 10, 1996 for a 50 percent 
rating for PTSD have not been met.  This forecloses the 
possibility that the criteria for an even higher rating 
(i.e., 70 percent) could be met during this time period.  The 
Board will therefore confine its analysis to the period 
between April 11, 1996 and November 29, 1999.  

Under the criteria in effect prior to November 7, 1996, a 70 
percent evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, DC 9411 (as in effect prior to November 7, 1996).

Under 38 C.F.R. § 4.130, DC 9411 (as in effect November 7, 
1996 and thereafter), a 70 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

In this case, the only relevant medical evidence dated 
between April 11, 1996 and November 29, 1999 is a November 
1996 VA examination report.  This report shows that the 
veteran complained of such symptoms as flashbacks, 
nightmares, cold sweats, sleep difficulties, difficulty 
concentrating, social isolation, hypervigilance, and anger.  
He denied having suicidal ideation, hallucinations, depressed 
mood, and feelings of hopelessness, worthlessness, or guilt.  
He also denied having suicidal ideation or hallucinations.  
He reported that he had been self-employed for the last four 
years as a consultant.  On examination, he was alert and 
oriented in person, place and time.  His speech was normal in 
rate and rhythm.  His stream of thought was logical and goal-
directed.  Affect was appropriate to mood.  He was able to 
recall 3 of 3 objects immediately and 3 of 3 objects after 
five minutes.  The Axis I diagnosis was PTSD, chronic with 
delayed onset.  The Axis IV diagnosis was increase in PTSD 
symptoms and relationship difficulties and job stresses.  The 
Axis V diagnosis was a global assessment of functioning (GAF) 
score of 70.  

The claims files also includes a number of housing-related 
documents, and state civil and criminal court documents, 
which show that the veteran had financial difficulties as far 
back as 1982, and that his residence was unsettled at various 
times.  A January 1998 report shows that the veteran was in a 
custody battle, and that he had just been terminated from his 
job as a consultant to a financial corporation.  A March 1999 
DSS report indicates that the veteran was in a physical 
altercation with his daughter.  A July 1999 state court order 
indicates that the veteran was ordered to complete substance 
abuse program; this order does not require that he 
participate in either a domestic violence education group, or 
an anger management group.  

The claims files also include two letters from a former 
employer of the veteran, dated in 1997, which indicate that 
the veteran had not met his goals.  In addition, a VA Form 
21-4192 completed by this same employer, received in December 
1999, indicates that the veteran started work in January 
1997, that he last worked on December 15, 1997, and that he 
was terminated due to his failure to meet required sales 
volume as outlined in an employment agreement.  

A statement from the Social Security Administration (SSA), 
received in February 2000, indicates that the veteran had no 
($0) income between 1992 and 1996, that he earned $31,753 in 
1997, and that he earned $50 in 1998.  

The claims file contains a letter from B.S., received in 
November 1999, who states that she is the veteran's former 
girlfriend, and mother of two of his children.  She states 
the following: the veteran has only had one job in the last 
11 years that paid a salary; he has had about 15 addresses in 
the last 11 years; she asked him to move out in August 1997 
due to his anger; they went on food stamps after he underwent 
surgery for a hernia in October 1995; and he had recently 
pleaded guilty to assaulting his 15 year-old daughter, for 
which he had been sentenced to anger management classes and 
drug and alcohol counseling.  

The Board finds that the criteria for an effective date prior 
to November 30, 1999 for a 70 percent rating for PTSD have 
not been met.  With regard to the old criteria for a 70 
percent rating, the evidence does not show that the veteran 
had psychoneurotic symptoms that were productive of severe 
social and industrial impairment, or that a severe impairment 
existed.  The November 1996 VA examination report shows inter 
alia that the veteran's speech, stream of thought, memory and 
affect were unremarkable.  The veteran's GAF score was 70, 
which indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) (" QRDC DSM-IV").  

With regard to employment, the evidence is contradictory.  
The veteran reported a four-year history of being self-
employed in the November 1996 VA examination report.  The SSA 
report indicates that he had no income between 1992 and 1996.  
At his hearing in July 2001, the veteran stated that he had 
been self-employed as a consultant for the last 20 years, but 
that he did not make any money.  However, the veteran's TDIU 
application (VA Form 21-8940), received in December 1999, 
shows that he reported that he worked 70 hours per week for a 
consulting firm in Springfield, Virginia, between January 
1993 and December 1996, with highest gross earnings per month 
of $2, 500, as well 50 hours per week at a financial services 
firm between January and October of 1997, with highest gross 
earnings per month of $3,166.  

In summary, there is no evidence of treatment for psychiatric 
symptoms during the period in issue.  There is conflicting 
non-medical evidence as to whether the veteran was gainfully 
employed in 1995 and 1996.  The only relevant medical 
evidence is the November 1996 VA examination report, and the 
Board has determined that the findings in this report are the 
most probative evidence of the issue at hand.  In the Board's 
judgment, this evidence does not show that the veteran's 
symptoms were of such severity to approximate, or more nearly 
approximate, the criteria for an evaluation of 70 percent 
prior to November 30, 1999.  See 38 C.F.R. § 4.7.  
Accordingly, an effective date prior to November 30, 1999 for 
a disability rating of 70 percent for PTSD is not for 
assignment under the criteria in effect prior to November 7, 
1996.

With regard to the new criteria for a 70 percent rating, the 
Board's discussion of the evidence in the preceding paragraph 
is incorporated herein.  In addition, the Board finds that 
the evidence does not show that the veteran has occupational 
and social impairment with deficiencies in most areas.  In 
this regard, although there is some evidence of impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationship, overall, there is insufficient 
evidence of such symptoms, manifest to the required degree, 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; and 
neglect of personal appearance and hygiene.  Id.  As 
previously noted, the November 1996 VA examination report 
shows inter alia that the veteran's speech, stream of 
thought, memory, and affect were unremarkable.  The veteran's 
GAF score was 70, which indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  QRDC DSM-IV.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

C.  Earlier Effective Date, TDIU

The veteran argues that he is entitled to an effective date 
prior to November 30, 1999 for TDIU.  It is argued that an 
effective date of August 4, 1997 is warranted because on this 
date the veteran was notified by his employer that he had 
failed to maintain minimal standards for employment in his 
position.  See Informal Brief, dated in March 2005; see also 
letter from veteran's employer, dated August 4, 1997.  

The Board must first determine the date of receipt of the 
appellant's TDIU claim, and then determine the date that it 
became factually ascertainable that the appellant's service-
connected disabilities increased in severity.  

In this case, the veteran filed a claim for TDIU on December 
10, 1999.  The Board further notes that the veteran is 
service-connected for two disabilities, PTSD and tinnitus.  
The effective date for both of these disabilities is July 
27,1993.  Furthermore, there is no evidence that either an 
informal or a formal claim for TDIU was filed at any time 
between July 27, 1993 and December 10, 1999.  See generally 
Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  

With regard to the veteran's disabilities, the Board notes 
that the schedular criteria for TDIU were not met until 
November 30, 1999.  Specifically, the RO's December 1999 
decision shows that the RO increased the veteran's evaluation 
for his service-connected PTSD from 50 percent to 70 percent 
disabling.  The RO assigned an effective date of November 30, 
1999 for the 70 percent PTSD rating (the veteran also is 
service connected for tinnitus, evaluated as 10 percent 
disabling, with an effective date of March 30, 1992 for 
service connection (and the 10 percent rating)).  Prior to 
the RO's December 1999 decision, the veteran's combined 
evaluation was 60 percent.  See 38 C.F.R. § 4.25 (2004).

Given the foregoing, the veteran is shown to have met the 
schedular criteria for TDIU no earlier than November 30, 
1999.  Therefore, the only possible means by which TDIU may 
be awarded prior to November 30, 1999 is on an extraschedular 
basis.  See 38 C.F.R. §§ 3.321, 4.16(b).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.

As for the veteran's work history, in a March 1994 VA 
examination report, the veteran stated that he was working 
for an oil company.  An October 1994 letter from the veteran 
to a fraud investigator for the Department of Human 
Development shows that the veteran stated that he had been 
put under "administrative arrest" for contempt of court-
ordered child support, and that his company had experienced 
"extreme difficulties and set-backs during the first three 
quarters of 1994," however, business had since "turned 
around completely."  In a November 1996 VA examination 
report, the veteran reported that he had been self-employed 
for the last four years as a consultant to petroleum and 
environmental companies, and that he had a history of working 
in investment banking for three years, mortgage banking for 
another three years, eight years in the insurance business, 
and four years running his own private pension consulting 
company.  As noted in Part II. B., the SSA's report indicates 
that the veteran had no ($0) income between 1992 and 1996, 
that he earned $31,753 in 1997, and that he earned $50 in 
1998; letters and a statement from a former employer of the 
veteran indicate that the veteran started work in January 
1997, that he last worked on December 15, 1997, and that he 
was terminated due to his failure to meet required sales 
volume as outlined in an employment agreement.  During his 
July 2001 hearing, the veteran testified that he lost his job 
in 1997 due to his PTSD symptoms, and that he had otherwise 
been self-employed as a consultant selling mortgages and 
insurance for the last 20 years, but that he did not make any 
money.  However, the veteran's TDIU application (VA Form 21-
8940), received in December 1999, shows that he reported that 
he worked for a consulting firm between January 1993 and 
December 1996, with highest gross earnings of $2, 500 per 
month, and no time lost for illness, as well as a financial 
services firm between January and October of 1997, with 
highest gross earnings of $3,166 per month, and no time lost 
for illness.  

The Board finds that the evidence is insufficient to show 
that the veteran's PTSD was productive of some factor that 
takes his case outside the norm of any other veteran rated at 
the same level.  Van Hoose.  Initially, the Board notes that 
the despite the SSA report, which shows no income between 
1992 and 1996, the veteran's own representations, as 
contained in statements made to VA examiners and his TDIU 
application (VA Form 21-8940), received in December 1999, 
indicate that he was gainfully employed between 1993 and 
1996.  Furthermore, despite treatment being recommended, 
there is no evidence dated prior to November 30, 1999 which 
shows that the veteran received any treatment for his PTSD 
symptoms.  In fact, there is no relevant medical evidence 
dated between December 1998 and November 1999 whatsoever.  
The closest medical evidence in time to December 1998 comes 
over two years before (i.e., the previously discussed 
November 1996 VA examination report).  The findings in this 
report, discussed in Part II. B., are incorporated herein, 
and the Board finds that they do not show that the criteria 
for TDIU on an extraschedular basis were met.  This report 
shows inter alia that the veteran's speech, stream of 
thought, memory, and affect were unremarkable.  The veteran's 
GAF score was 70, which indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  QRDC DSM-IV.  Based 
on the foregoing, the Board finds that this evidence does not 
show that the criteria for an extraschedular TDIU rating were 
met prior to November 30, 1999, and that the claim must be 
denied.  


IV. Conclusion

In reaching these decisions, the Board has considered the 
appellant's arguments.  These arguments include an attack on 
the November 1996 VA examination report as inadequate because 
it does not specifically state that it was based on a review 
of the claims files.  See transcript of hearing, held in July 
2001.  However, a medical examiner's review of all prior 
medical records is not necessarily required in every case.  
See Snuffer v. Gober, 10 Vet. App. 400, 403-404 (1997); 
VAOPGCPREC 20-95, 61 Fed. Reg. 10,063 (March 12, 1996) 
(whether review of a claimant's prior medical records is 
necessary in a particular case depends largely upon the scope 
of the examination and the nature of the findings and 
conclusions the examiner is requested to provide).  Where, as 
here, the issue was a claim for an increased ratings, it is 
the present level of disability that was of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this case, the 
examination report is five pages long, and it contains 
detailed military and medical histories, as well as the 
veteran's reported symptoms, and examination findings.  The 
Board further notes that there is no contemporaneous medical 
evidence in the claims files which contradict the findings or 
diagnosis in this report.  Accordingly, the Board finds that 
there is no basis to find that the veteran's November 1996 
examination was inadequate.  

It has also been argued that an October 2001 letter from a VA 
physician, Dr. Cuervo-Rubio, is supportive of the veteran's 
claims.  In this letter, Dr. Cuervo-Rubio states that the 
veteran tends to under-report his symptoms, and that "it is 
more than likely that he has suffered severe and 
incapacitating symptoms of PTSD as far back as 1992."  
However, while Dr. Cuervo-Rubio states that he reviewed the 
veteran's "employment history," the documentation reviewed 
is not cited, and the exact basis for his opinion is unclear.  
Furthermore, Dr. Cuervo-Rubio did not indicate that his 
opinion was based on a review the veteran's claims files.  In 
this regard, he did not discuss the veteran's self-reports of 
employment, to include his report that he worked 70 hours per 
week for a consulting firm between 1993 and 1996, with a 
highest gross earnings of $3,166 per month, and no time lost 
for illness.  See veteran's TDIU application (VA Form 21-
8940), received in December 1999.  In addition, he stated 
that he did not actually begin treating the veteran until 
March 2000.  This is well after the effective dates in issue.  
The Board has determined that the contemporaneous medical 
evidence is more probative of the issues at hand, and that 
this letter does not warrant the conclusion that the relevant 
criteria were met prior to any of the effective dates in 
issue.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to April 10, 1996 for 
a 50 percent rating for service-connected PTSD is denied.

Entitlement to an effective date prior to November 11, 1999 
for a 70 percent rating for service-connected PTSD is denied.

Entitlement to an effective date prior to November 11, 1999 
for a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


